Citation Nr: 0612808	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart disorder.  

2.  Entitlement to service connection for a claimed heart 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March to September 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the RO.  

In March 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  

The now reopened claim of service connection for a heart 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 1981, 
the RO found that new and material evidence had not been 
submitted to reopen the claim of service connection for heart 
disorder.  

2.  The evidence associated with the record since the August 
1981 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for heart disease.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a heart disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given that the action taken hereinbelow is favorable to the 
veteran, a discussion of VCAA is not required at this time.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A careful review of the record discloses that this is not the 
veteran's first claim of service connection for heart 
disease.  Such a claim has been before the VA on several 
occasions, the last time in August 2001.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005; 38 C.F.R. 
§§ 19.192.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO's August 1981 
decision includes medical reports, dated in October 2003 and 
April 2006.  Such evidence is new in the sense that it has 
not previously been before VA.  

It is also material in that it relates to an unestablished 
fact necessary to substantiate the claim of service 
connection.  The submitted medical evidence provides a 
competent opinion that the veteran underwent an exacerbation 
of his heart symptoms during service.  

Such evidence is neither cumulative nor redundant of the 
evidence of record in August 1981 and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
sufficient to reopen the veteran's claim.  



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a heart disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed herein below.  



REMAND

In light of the foregoing, the Board will proceed to evaluate 
the merits of the veteran's claim of service connection for a 
heart disorder.  Elkins.  However, it would be premature for 
the Board to take such action prior to the RO, as it could 
result in prejudice to the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim of service connection 
for a heart disorder.  However, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for such disease.  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection for heart disease.  
Dingess/Hartman.  

2.  The RO should take appropriate steps 
to request copies of the veteran's 
clinical records from E. S. L., M.D.  
Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, reports of 
electrodiagnostic studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the veteran provide any such records 
he may have in his possession.  

3.  The RO then should schedule the 
veteran for an examination to determine 
the nature and likely etiology of the 
claimed heart disorder.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has current heart disability that was 
either incurred in or aggravated by 
service.  

The examiner in this regard must state 
whether any pre-existing heart disorder 
underwent an increase in severity beyond 
natural progress during service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2005).  

A complete rationale for all opinions 
must be set forth in writing.  

4.  Then the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim of 
service-connection.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


